--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT NO. 2 dated as of February 8, 2019 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 16, 2017 (as amended by Amendment No. 1, dated as of
August 2, 2018, and as further amended, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), among FORTRESS TRANSPORTATION AND
INFRASTRUCTURE INVESTORS LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party thereto (each individually
referred to therein as a “Lender” and collectively as “Lenders”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


A.  The Borrower has requested that (i) the Aggregate Commitments under the
Credit Agreement be increased by an amount equal to $125,000,000 (the
“Commitment Increase”), which Commitment Increase will be provided by Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC and JPMorgan Chase Bank, N.A.
(the “Commitment Increase Lenders”, and each a “Commitment Increase Lender”) and
(ii) the Credit Agreement be amended as set forth herein.


B.  Each Commitment Increase Lender is willing to provide such additional
Commitments, and the Lenders are willing to so amend the Credit Agreement, in
each case on the terms and subject to the conditions set forth herein.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  Defined Terms.  Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The rules of
interpretation set forth in Section 1.2 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.


SECTION 2.  Commitment Increase.  (a)  Subject to the terms and conditions set
forth herein, the Lenders party hereto (including the Commitment Increase
Lenders) hereby agree that, effective as of the Second Amendment Effective Date
(as defined below), the aggregate amount of the Commitments outstanding
immediately prior to the Second Amendment Effective Date shall be increased by
an amount equal to the Commitment Increase, and that such Commitment Increase
shall be held, as of the Second Amendment Effective Date, by the Commitment
Increase Lenders.   On and after the Second Amendment Effective Date, each
Commitment Increase Lender shall, in its capacity as a Lender, make Loans to the
Borrower, and otherwise extend credit (including by funding participations in
Letters of Credit), in each case in accordance with the terms and subject to the
conditions of the Credit Agreement, as amended hereby. Each Lender agrees that
no amounts shall be due under Section 2.15(c) of the Credit Agreement as a
result of the transactions contemplated by this Amendment.

--------------------------------------------------------------------------------

(b)          On the Second Amendment Effective Date, each of the Lenders with
Commitments under the Credit Agreement immediately prior to the Second Amendment
Effective Date (the “Existing Lenders”), shall assign to the Commitment Increase
Lenders, and the Commitment Increase Lenders shall purchase from each of such
Lenders, at the principal amount thereof, such interests in the Loans
outstanding on the Second Amendment Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, the Loans
will be held by the Existing Lenders and the Commitment Increase Lenders ratably
in accordance with their Commitments after giving effect to the Commitment
Increase, and the participations in respect of Letters of Credit shall be
reallocated so that such participations are held ratably among the Lenders in
accordance with their commitments after giving effect to the Commitment
Increase.  Schedule 1.1A of the Credit Agreement, as amended by this Amendment,
sets forth the Commitment of each Lender after giving effect to this Amendment.


(c)          Each Commitment Increase Lender, by delivering its signature page
to this Amendment on the Second Amendment Effective Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Lender on the Second Amendment
Effective Date. Each Commitment Increase Lender shall become a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, in accordance
with the terms thereof, and each Commitment Increase Lender shall have all the
rights and obligations of a Lender under the Credit Agreement with respect to
the interests purchased by it pursuant to such paragraphs, in accordance with
the terms thereof.


SECTION 3.   Amendments.  Effective as of the Second Amendment Effective Date,
the Credit Agreement is hereby amended as follows:


(a)          The following definitions are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:


(i)          “Amendment No. 2”: Amendment No. 2, dated as of February 8, 2019,
among the Borrower, the Lenders party thereto and the Administrative Agent.


(ii)          “Dividing Person”: as defined in the definition of “Division”.


(iii)          “Division”: the division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.
2

--------------------------------------------------------------------------------

(iv)          “LLC”: any Person that is a limited liability company under the
laws of its jurisdiction of formation.


(v)          “Second Amendment Effective Date”: as defined in Amendment No. 2.


(b)          The second recital of the Credit Agreement is hereby amended by
deleting therefrom the dollar amount “$125,000,000” and substituting therefor
the dollar amount “$250,000,000”.


(c)          Clause (1) of the definition of “Acquired Indebtedness” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(1)          Indebtedness of any other Person existing at the time such other
Person is consolidated with, amalgamated or merged with or into or became a
Subsidiary of such Person (other than as a result of a Division), including
Indebtedness incurred in connection with, or in contemplation of, such other
Person consolidated with, amalgamating or merging with or into or becoming a
Subsidiary of such specified Person (other than as a result of a Division); and”


(d)          The definition of “Aviation Assets” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Aviation Assets”:  the assets of the Borrower and the Restricted Subsidiaries
constituting “Total assets” in the Borrower’s Aviation Leasing segment (or a
successor segment), as reflected in the Borrower’s most recent quarterly or
annual report filed with the SEC (or the equivalent thereof as reported by any
successor to or assign of the Borrower in accordance with this Agreement).


(e)          The last sentence of the definition of “Commitment” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows: “The aggregate amount of the Commitments as of the
Second Amendment Effective Date is $250,000,000.”.


(f)          The definition of “Disposition” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding “(and whether effected pursuant to
a Division or otherwise)” after the word “disposal”.


(g)          Clause (a) of the definition of “Maturity Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting therefrom the
date “June 16, 2021” and substituting therefor the date “January 31, 2022”.


(j)          Section 3.18 of the Credit Agreement is hereby amended by adding
the following as the last sentence of Section 3.18: “As of the Second Amendment
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.”


3

--------------------------------------------------------------------------------

(k)          Section 6.3(b)(1) of the Credit Agreement is hereby amended by
deleting therefrom the dollar amount “$125,000,000” and substituting therefor
the dollar amount “$250,000,000”.


(l)          Section 6.9(a) of the Credit Agreement is hereby amended by (x)
adding “(i) consummate a Division as the Dividing Person or (ii)” after the
words “may not” and (y) adding “, in the case of this clause (a)(ii),” after the
first reference to “unless”.


(m)          Section 6.9(b) of the Credit Agreement is hereby amended by (x) 
adding “(i) consummate a Division as the Dividing Person or (ii)” after the
words “permit any Guarantor to” and (y) adding “, in the case of this clause
(b)(ii),” after the first reference to “unless”.


(n)          The last paragraph of Section 6.9 of the Credit Agreement is hereby
amended by (i) deleting the “and” at the end of clause (D), (ii) replacing the
“.” at the end of clause (E) with “; and” and (iii) adding the following clause
(F) to the end of such paragraph:


“(F)          a Guarantor that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Guarantors at
such time.”


(o)          Section 6.10(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(b)          Debt to Total Equity.          The Borrower shall not permit the
Debt to Total Equity Ratio for the Borrower and Restricted Subsidiaries (a) as
of the last day of any Test Period on or prior to December 31, 2019, to exceed
2:00 to 1.00, (b) as of the last day of any Test Period after December 31, 2019
and on or prior to December 31, 2020, to exceed 1.75 to 1.00, and (c) as of the
last day of any Test Period after December 31, 2020 and on or prior to the
Maturity Date, to exceed 1.50 to 1.00.”


(p)          Schedule 1.1A of the Credit Agreement is hereby amended and
restated in its entirety with Schedule 1.1A attached as Exhibit A to this
Amendment.


SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent and each of the other parties hereto that:


(a)          As of the Second Amendment Effective Date, each Loan Party has duly
executed and delivered and authorized this Amendment and this Amendment
constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).


4

--------------------------------------------------------------------------------

(b)          As of the Second Amendment Effective Date, (i) the representations
and warranties set forth in the Credit Agreement and in the other Loan Documents
are true and correct in all material respects except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier is not applicable to any representations and warranties
that already are qualified or modified by materiality in the text thereof and
(ii) no Default or Event of Default has occurred and is continuing.


SECTION 5.  Interest and Fees.  On the Second Amendment Effective Date, the
Borrower shall pay to the Administrative Agent, for the accounts of the Existing
Lenders, all unpaid interest and any other amounts which have accrued for the
period from the last date such interest and fees were paid to but excluding the
Second Amendment Effective Date.  The interest and fees described in this
Section 5 shall be payable in immediately available funds.  Once paid, such
interest and fees shall not be refundable under any circumstances.


SECTION 6.  Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction or waiver, on or prior to February 8, 2019, of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Second Amendment Effective Date”):


(a)          The Administrative Agent shall have received from the Borrower,
each Existing Lender and each Commitment Increase Lender either (i) a
counterpart of this Amendment signed on behalf of such parties or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Amendment)
that such parties have signed a counterpart of this Amendment.


(b)          The Borrower shall have paid all fees due and payable as of the
Second Amendment Effective Date and all expenses for which reasonably detailed
invoices have been presented prior to the Second Amendment Effective Date that
are due to the Administrative Agent and the Lenders and required to be paid on
the Second Amendment Effective Date in connection with the transactions
contemplated hereby.


(c)          The representations and warranties set forth in Section 4 shall be
true and correct.


5

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall have received the results of recent
Uniform Commercial Code, Tax and judgment lien searches in each relevant
jurisdiction reasonably requested by the Administrative Agent with respect to
the Borrower and IntermediateCo; and such searches shall reveal no Liens on any
of the Collateral except for Liens permitted by Section 6.6 of the Credit
Agreement.


(e)          The Administrative Agent shall have received a certificate of each
Loan Party, dated the Second Amendment Effective Date, substantially in the form
of such certificate delivered on the Closing Date or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, with appropriate
insertions and attachments.


(f)          The Administrative Agent shall have received a good standing
certificate (to the extent such concept is known in the relevant jurisdiction)
from the applicable Governmental Authority of each Loan Party’s respective
jurisdiction of incorporation, organization or formation dated a recent date
prior to the Second Amendment Effective Date.


(g)          The Administrative Agent shall have received, in form and substance
reasonably acceptable to the Administrative Agent, a legal opinion of (i)
Cravath, Swaine & Moore LLP, New York counsel to the Borrower and its
Subsidiaries, (ii) Conyers Dill & Pearman Limited, Bermuda counsel to the
Borrower and its Subsidiaries and (iii) Morris, Nichols, Arsht & Tunnell LLP,
Delaware counsel to the Borrower and its Subsidiaries, in each case dated the
Second Amendment Effective Date and addressed to the Administrative Agent and
the Lenders.


(h)          The Administrative Agent shall have received a solvency
certificate, substantially in the form of Exhibit F to the Credit Agreement,
executed by a Responsible Officer of the Borrower.


(i)          (i) The Lenders shall have received, at least five days prior to
the Second Amendment Effective Date, to the extent requested sufficiently in
advance thereof, all documentation and other information with respect to the
Borrower required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Second Amendment Effective Date, any Lender that has requested, in a written
notice to the Borrower, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Amendment, the condition set forth in this clause (ii) shall be deemed to
be satisfied).


6

--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.


SECTION 7.  Consent and Reaffirmation.  Each of the Loan Parties hereby (i)
consents to this Amendment and the transactions contemplated hereby and (ii)
agrees that, notwithstanding the effectiveness of this Amendment, its
Obligations under each of the Loan Documents to which it is a party continues to
be in full force and effect and the Liens granted under such Loan Documents
shall secure any Loans made pursuant to the Commitment Increase. The parties
hereto expressly acknowledge that it is not their intention that this Amendment
or any of the other Loan Documents executed or delivered pursuant hereto
constitute a novation of any of the obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, but a modification
thereof pursuant to the terms contained herein.


SECTION 8.  Loan Documents.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.


SECTION 9.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Amendment.


SECTION 10.  Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 11.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


[Remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.



 
FORTRESS TRANSPORTATION AND INFRASTRUCTURE INVESTORS LLC,
 
as the Borrower
       
By:
/s/ Joseph P. Adams Jr.
   
Name: Joseph P. Adams Jr.
   
Title: Chief Executive Officer






 
FORTRESS WORLDWIDE TRANSPORTATION AND INFRASTRUCTURE GENERAL PARTNERSHIP,
 
BY ITS FORTRESS PARTNER FORTRESS WORLDWIDE TRANSPORTATION AND INFRASTRUCTURE
MASTER GP LLC,
 
as a Grantor
 
 
By:
/s/ Demetrios Tserpelis
   
Name: Demetrios Tserpelis
   
Title: Authorized Signatory





[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Lender, Commitment Increase Lender and Issuing Bank,
 
 
By:
/s/ Cristina Caviness
   
Name: Cristina Caviness
   
Title:   Vice President









[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
as a Lender, Commitment Increase Lender and Issuing Bank
 
 
By:
/s/ Craig Malloy
   
Name: Craig Malloy
   
Title:   Director







[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender, Commitment Increase Lender and Issuing Bank
 
 
By:
/s/ Michael King
   
Name: Michael King
   
Title:   Vice President





[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

EXHIBIT A


Schedule 1.1A


Commitments








Lender
Commitment
Morgan Stanley Senior Funding, Inc.
$83,333,333.34
Barclays Bank PLC
$83,333,333.33
JPMorgan Chase Bank, N.A.
$83,333,333.33
Total Commitments
$250,000,000.00







Issuing Bank
LC Commitment
Morgan Stanley Senior Funding, Inc.
$8,333,333.34
Barclays Bank PLC
$8,333,333.33
JPMorgan Chase Bank, N.A.
$8,333,333.33
Total LC Commitments
$25,000,000.00






--------------------------------------------------------------------------------


